Title: From George Washington to Joseph Reed, 15 May 1779
From: Washington, George
To: Reed, Joseph



Sir
Middle Brook 15th May 1779

I have not yet been favoured with an answer to the letter which I did myself the honor to wr[i]te you on the 27th Ulto—Whatever may be the determination of the Council respecting the alternative proposed of the fir[s]t of June or July for General Arnolds trial, I am anxious to be informed of it, that no time may be lost more than cannot be avoided—If the Witnesses are to be called from Carolina—the summon ought to go to them without delay. I have received another letter from General Arnold pressing for a speedy trial—That Gentleman’s situation is very interesting to his character and feelings and gives him a right to expect from me as a piece of Justice, that his fate may be decided as soon as it can be done consistent with a full & free investigation. If he should be found innocent, the sooner he is acquitted the better, if guilty, justice cannot take place too soon. At the same time that I wish the Council to be assured I am as unwilling to precipitate as to retard the trial; I am persuaded they will chearfully enable me to act such a part as will avoid the imputation of unnecessary delay; and will be pleased to afford me the aid requested in my last.
The preparations for the Western expedition are in such forwardness, that I am putting all the troops to be employed in it, in motion—I request the Council to hasten up those which the state is to furnish towards this important undertaking. I have the honor to be you[rs] &c.
 